Cite as 2015 Ark. 259

                SUPREME COURT OF ARKANSAS
                                       No.    CR-14-5

STANLEY CARTER                                   Opinion Delivered June 4, 2015
                              APPELLANT
                                                 APPEAL FROM THE CRITTENDEN
V.                                               COUNTY CIRCUIT COURT
                                                 [NO. CR-2012-658]

STATE OF ARKANSAS                                HONORABLE RANDY F.
                                 APPELLEE        PHILHOURS, JUDGE

                                                 REBRIEFING ORDERED; COUNSEL
                                                 REMOVED.


                                       PER CURIAM


       A jury in the Crittenden County Circuit Court convicted appellant Stanley Carter of

three counts of rape for which he received one sentence of life in prison and two terms of

fifty years’ imprisonment. On appeal, Carter challenges the circuit court’s denial of his

motion to dismiss in which he argued that he was denied the right to a speedy trial. We find

that Carter’s brief is deficient and order rebriefing. As this is the third time that we have

ordered rebriefing, we also remove present counsel, Shaun Hair, for the appointment of new

counsel to represent Carter in this appeal.

       Because Carter received a life sentence, Arkansas Supreme Court Rule 4-3(i) requires

the abstract to include “all rulings adverse to him or her made by the circuit court on all

objections, motions and requests made by either party, together with such parts of the record

as are needed for an understanding of each adverse ruling.” This court has twice ordered
                                    Cite as 2015 Ark. 259

rebriefing to require compliance with this rule. First, we did so on the State’s motion in

which it pointed out, among other things, that Carter had failed to abstract “[t]he denial of

Appellant’s motion for a directed verdict as to the three rape charges, and the testimony

needed for an understanding of that adverse ruling.” Second, when the case was submitted

to us, we issued a per curiam again ordering rebriefing because the addendum did not include

the circuit court’s order continuing the case, which is at issue in the appeal. Carter v. State,

2015 Ark. 4 (per curiam). In addition, we noted that “[w]hile counsel has abstracted the

adverse rulings made by the circuit court over the course of trial, they have little meaning

without the context of the evidence that was introduced and the circumstances during which

the adverse rulings occurred.” Id at 2.

       The brief currently under consideration is also deficient. First, the circuit court

overruled Carter’s hearsay objection during the testimony of Amanda Taylor. However, the

abstract does not include the witness’s testimony. Obviously, we cannot assess whether

prejudicial error occurred as required by Rule 4-3(i) without knowing the substance of the

testimony that was admitted over Carter’s objection. Second, Carter has wholly failed to

include any of the trial testimony that is pertinent to the adverse rulings denying his motions

for directed verdict, although the State and this court have previously called attention to this

abstracting deficiency. We also find that Carter’s addendum does not include the circuit

court’s order denying Carter’s posttrial “Motion to Supplement the Record and to Renew

Motion to Dismiss for Violation of Speedy Trial.”

       Carter’s brief is not in compliance with Rule 4-3(i) after two attempts, and we must


                                               2
                                  Cite as 2015 Ark. 259

order rebriefing. We also deem it necessary to remove counsel, and we request the Arkansas

Public Defender Commission to assign new counsel for substitution and appointment by this

court to represent Carter on appeal.

      It is so ordered.




                                            3